Citation Nr: 0526819	
Decision Date: 09/30/05    Archive Date: 10/17/05

DOCKET NO.  05-02 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in San 
Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly pension by reason of being in 
need of the aid and attendance of another person or on 
account of being housebound.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




INTRODUCTION

The veteran served on active duty from April 1941 to November 
1945 and from September 1950 to June 1952.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a September 2004 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in San Juan, Puerto Rico. 

The Board notes that the veteran requested a local hearing.  
He was scheduled for a hearing in December 2004.  Later that 
same month the veteran withdrew his hearing request.

A motion to advance this appeal on the docket, due the 
veteran's age, was received in September 2005.  This motion 
was granted the same month.  See 38 U.S.C.A. § 7107 (West 
2002); 38 C.F.R. § 20.900 (c) (2004).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by the 
RO.  

2.  The veteran's disabilities include Seborrheic Dermatitis, 
rated as 50 percent disabling; pseudoaphakia right eye with 
intraocular lens implant decreased vision, rated as 30 
percent disabling; transitional cell carcinoma of the 
bladder, status post transurethral resection of the bladder, 
status post intravesicle chemotherapy, rated as 20 percent 
disabling; hypertension, rated as 20 percent disabling; 
otitis externa, rated as 10 percent disabling; degenerative 
joint disease, spine, osteopenia, dorsal spondylosis, rated 
as 10 percent disabling; bilateral hearing loss, rated as 10 
percent disabling; and, status post umbilical herniorrhaphy, 
mature cataract in the left eye, residual fracture of the 
left humerus by history, circulatory insufficiency, and 
anxiety neurosis, each evaluated as 0 percent disabling.  

3.  The veteran does not have a single disability rated at 
100 percent and an additional disability independently rated 
at 60 percent or more.  

4.  The veteran is not blind, or nearly blind, is not 
institutionalized in a nursing home on account of physical or 
mental incapacity, and does not need the aid and assistance 
of another person to perform the routine activities of daily 
living.  

5.  The veteran is not bedridden nor substantially confined 
to his home or immediate premises by reason of permanent 
disabilities.  


CONCLUSION OF LAW

The criteria for special monthly pension based on the 
permanent need for aid and attendance of another person or on 
account of being housebound have not been met.  38 U.S.C.A. 
§§ 1502, 1541, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.159, 3.351, 3.352 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act (VCAA).

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b) (1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

VA satisfied its duty to notify by means of a letter dated in 
July 2004 from the agency of original jurisdiction (AOJ) to 
the veteran that was issued prior to the initial AOJ 
decision.  That letter informed the veteran of what evidence 
was required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  The veteran was 
also asked to submit evidence and/or information in his 
possession to the AOJ.  

In this case, all identified medical records relevant to the 
issue on appeal have been requested or obtained.  VA provided 
the veteran with medical examinations in August and September 
2004.  The available medical evidence is sufficient for an 
adequate determination of the veteran's claim.  Therefore, 
the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled.  


II.  Legal analysis.

The veteran is asserting a claim for special monthly pension 
benefits based on the need for regular aid and attendance of 
another person or on account of being housebound.  

Generally, being in need of aid and attendance means being 
helplessness or being so nearly helpless as to require the 
regular aid and attendance of another person.  38 C.F.R. 
§ 3.351(b) (2004).  A person is considered in need of regular 
aid and attendance for VA purposes if he or she: (1) is blind 
or so nearly blind as to have corrected visual acuity of 
5/200 or less, in both eyes, or concentric contraction of the 
visual field to 5 degrees or less; or (2) is a patient in a 
nursing home because of mental or physical incapacity; or, 
(3) establishes a factual need for aid and attendance under 
the criteria set forth in § 3.352(a).  38 C.F.R. § 3.351(c) 
(2004).  Section 3.352(a) indicates that the following 
criteria are accorded consideration in determining the need 
for regular aid and attendance: inability of claimant to 
dress or undress himself, or to keep himself ordinarily clean 
and presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid (this will 
not include the adjustment of appliances which normal persons 
would be unable to adjust without aid, such as supports, 
belts, lacing at the back, etc.); inability of claimant to 
feed himself through loss of coordination of upper 
extremities or through extreme weakness; inability to attend 
to the wants of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to 
protect the claimant from hazards or dangers incident to his 
or her daily environment.  38 C.F.R. § 3.352(a) (2004).  

A claimant will also meet the criteria for aid and attendance 
if he or she is bedridden.  38 C.F.R. § 3.352(a) (2004).  
Bedridden is that condition which, through its essential 
character, actually requires that the claimant remain in bed. 
The fact that the claimant has voluntarily taken to bed or 
that a physician has prescribed rest in bed for the greater 
or lesser part of the day to promote convalescence or cure 
will not suffice.  38 C.F.R. § 3.352(a) (2004).  

The particular personal functions which the appellant is 
unable to perform should be considered in connection with his 
or her condition as a whole.  It is only necessary that the 
evidence establish that the appellant is so helpless as to 
need regular aid and attendance, not that there be a constant 
need.  38 C.F.R. § 3.352(a) (2004).  Moreover, determinations 
that the appellant is so helpless, as to be in need of 
regular aid and attendance, will not be based solely upon an 
opinion that the claimant's condition is such as would 
require him or her to be in bed.  They must be based on the 
actual requirement of personal assistance from others.  Id.  
The performance of the necessary aid and attendance service 
by a relative of the beneficiary or other member of his or 
her household will not prevent the granting of the additional 
benefits.  38 C.F.R. § 3.352(c) (2004).  

If a veteran is entitled to a nonservice-connected pension, 
but is not in need for regular aid and attendance, he or she 
may meet the criteria for a special monthly pension by being 
housebound.  38 C.F.R. § 3.351(a)(1) (2004).  To so qualify, 
the evidence must show that he or she has a single, permanent 
disability rated 100 percent disabling under the Schedule for 
Rating Disabilities, 38 C.F.R. § Part 4 (1999), and either 
has a separate and distinct disability rated as 60 percent or 
more or is substantially confined to his or her home or 
immediate premises by reason of disability or disabilities 
which it is reasonably certain will remain throughout the 
veteran's lifetime.  38 C.F.R. § 3.351(f) (2004).  

An audiological examination was conducted in August 2004.  At 
that time the veteran indicated that he was having difficulty 
following group conversation and understanding speech when 
background noise was present.  The veteran also complained of 
bilateral periodic tinnitus.  Audiologic tests revealed mild 
to severe sensorineural hearing loss from 500 HZ to 4000 HZ, 
with excellent speech recognition ability in the right ear; 
the test revealed profound mixed hearing loss from 500 HZ to 
4000 HZ, with severely reduced speech recognition ability, in 
the left ear.  The veteran was also afforded an 
ophthalmologic evaluation in August 2004, at which time he 
complained of bilateral ocular pain and blurred vision.  His 
corrected vision was 20/70 (far) and 20/60 (near) in the 
right eye, and 20/200 in the left eye both far and near.  The 
pertinent diagnoses were pseudophakia OD in good order, 
status post cataract extraction with lens replacement, and 
senile cataract in left eye.  

A September 2004 aid and attendance or housebound examination 
report indicates that the veteran suffers from arterial 
hypertension, stable, controlled; sensorineural hearing loss; 
peripheral vascular insufficiency, varicose veins; psoriasis; 
degenerative disc disease, thoracolumbar spine; urine bladder 
carcinoma lesion, removed; senile mature cataract in the left 
eye; pseudophakia in the right eye with intraocular lens 
implant and corneal surgery, status; chronic otitis externa; 
cholecystectomy; and transurethral resection of prostate with 
normal PSA.  The veteran complained of edema of legs, pain in 
the right upper quadrant, back pian, generalized arthralgia, 
pain in the right hip, varicose veins, insomnia, anorexia, 
pollakiuria, headache, and numbness of hand.  The veteran was 
not hospitalized, bedridden, or in a wheelchair.  The 
examiner noted that a typical day for the veteran consisted 
of taking walks, watching television, sitting in the house, 
clearing the garden, and going to nearby stores.  The 
examiner noted that the veteran required company to travel; 
he needed a driver.  However, it was also noted that the 
veteran lived alone, and was active during the day.  The 
examiner also noted that the veteran was independent with 
respect to his daily needs, and was able to protect himself 
form the hazards of his environment.  The examiner observed 
that the veteran lived alone and used a Canadian crutch to 
ambulate; he related that the veteran was able to walk 
without assistance of another person, and he was able to 
leave his home as he wished, if accompanied.  

The VA treatment notes do not provide much detail as to the 
veteran's ability to handle the needs of daily life, although 
there is no indication that he is unable to care for his 
basic needs such as bathing, eating, shaving, etc.  There is 
no indication that the veteran is unable to protect himself 
from the hazards of his environment.  The veteran is not 
restricted to his house, he can and does travel if 
accompanied.  

After careful review of the evidence of record, the Board 
finds that the veteran's claim for a special monthly pension 
due to the need for regular aid and attendance or at the 
housebound rate is not supported by the evidence.  

From the record, the Board initially finds that no evidence 
suggests that the veteran is blind or nearly blind with 
corrected vision of 5/200 or less in both eyes.  See 38 
C.F.R. § 3.351(c) (1) (2004).  The August 2004 eye 
examination noted that the veteran has pseudophakia in good 
order, status post cataract extraction with lens replacement; 
with visual acuity of 20/70 in the right eye, and 20/200 in 
the left eye.  Therefore, the veteran is not shown to be 
blind or nearly blind.  Similarly, no evidence suggests that 
the veteran is a patient in a nursing home.  See 38 C.F.R. 
§ 3.351 (c) (2) (2004).  The September 2004 aid and 
attendance report specifically notes that he lives alone at 
home and is not hospitalized.  

In regard to a factual need for aid and attendance under the 
criteria set forth in § 3.352(a), the Board acknowledges that 
the veteran uses a Canadian crutch to assist with ambulation.  
However, there is no indication that he is unable to brush 
his teeth, wash his face, use the bathroom, or shave without 
assistance.  He can walk unassisted with the crutch and does 
travel outside his house when accompanied.  There is no 
evidence that the veteran is unable to protect himself from 
hazards or dangers incident to his daily environment.  In 
this regard, the Board puts great weight on the September 
2004 VA aid and attendance or housebound examination report.  
It is recent and provides the only objective clinical 
findings specifically pertaining to the need for aid and 
attendance.  It was specifically pointed out that the veteran 
was able to walk with a crutch and without assistance; in 
fact, he reportedly cleans his garden and goes to nearby 
stores.  There is no evidence that the veteran is unable to 
protect himself from dangers in his environment.  Based on 
the evidence, the Board finds that the veteran does not meet 
the criteria under 3.352(a) for special monthly pension based 
on the need of aid and attendance of another person.  There 
are some areas of daily life where the veteran does require 
assistance, but overall the veteran is able to function 
independently including walking, visiting outside the house, 
and attending to the needs of nature.  38 C.F.R. § 3.352(a) 
(2004).  

With respect to housebound benefits, the veteran's various 
disabilities have been rated as follows: Seborrheic 
Dermatitis, rated as 50 percent disabling; pseudoaphakia 
right eye with intraocular lens implant decreased vision, 
rated as 30 percent disabling; transitional cell carcinoma of 
the bladder, status post transurethral resection of the 
bladder, status post intravesicle chemotherapy, rated as 20 
percent disabling; hypertension, rated as 20 percent 
disabling; otitis externa, rated as 10 percent disabling; 
degenerative joint disease, spine, osteopenia, dorsal 
spondylosis, rated as 10 percent disabling; bilateral hearing 
loss, rated as 10 percent disabling; and, status post 
umbilical herniorrhaphy, mature cataract in the left eye, 
residual fracture of the left humerus by history, circulatory 
insufficiency, and anxiety neurosis, each evaluated as 0 
percent disabling.  It is initially noted that the veteran 
does not have a single disability rated at 100 percent 
disabling and thus does not meet the threshold requirement 
for housebound benefits.  See 38 C.F.R. § 3.351 (d) (1) 
(2004).  Moreover, the evidence also shows that he is neither 
bedridden nor housebound in fact.  The September 2004 VA 
report indicates that he is not confined to his house or 
immediate premises.  He lives alone, and is able to walk and 
to leave his home. 

Overall, the Board finds that the preponderance of the 
evidence is against the veteran's claim seeking special 
monthly pension benefits based on the need for regular aid 
and attendance or at the housebound rate.  As the 
preponderance of the evidence is against the veteran's claim, 
the doctrine of reasonable doubt is not for application.  In 
light of the above, the veteran's claim must be denied.  


ORDER

Entitlement to special monthly pension by reason of being in 
need of the aid and attendance of another person or on 
account of being housebound is denied.  



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


